USDC IN/ND case 3:21-cv-00543-DRL-MGG document 4 filed 07/30/21 page 1 of 6


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 TALON ROPER,

                       Petitioner,

        v.                                           CAUSE NO. 3:21-CV-543 DRL-MGG

 WARDEN,

                       Respondent.

                                     OPINION AND ORDER

       Talon Roper, a prisoner without a lawyer, filed a habeas corpus petition to

challenge his conviction for felony robbery under Case No. 02D05-1505-F2-9. Following

a trial, on January 5, 2016, the Allen Superior Court sentenced him to thirty years of

incarceration. Pursuant to Section 2254 Habeas Corpus Rule 4, the court must dismiss the

petition “[i]f it plainly appears from the petition and any attached exhibits that the

petitioner is not entitled to relief in the district court.”

       In the petition, Mr. Roper argues that he is entitled to habeas relief because, on

post-conviction review, the Allen Superior Court did not hold an evidentiary hearing or

allow him to conduct discovery and because the Indiana Court of Appeals did not order

the Allen Superior Court to hold an evidentiary hearing. Because there is no

constitutional right to post-conviction proceedings, these claims are do not present

cognizable grounds for habeas relief. See Pennsylvania v. Finley, 481 U.S. 551, 557 (1987).

Mr. Roper also argues that that he is entitled to habeas relief because the trial court erred

by not allowing him to challenge the probable cause affidavit and that trial counsel erred
USDC IN/ND case 3:21-cv-00543-DRL-MGG document 4 filed 07/30/21 page 2 of 6


by refusing to adequately investigate the probable cause affidavit, which resulted in other

deficiencies.

       The court considers whether the remaining cognizable claims are timely. The

statute of limitations for habeas petitions states as follows:

       (1) A 1-year period of limitation shall apply to an application for a writ of
       habeas corpus by a person in custody pursuant to the judgment of a State
       court. The limitation period shall run from the latest of--

                (A) the date on which the judgment became final by the
                conclusion of direct review or the expiration of the time for
                seeking such review;

                (B) the date on which the impediment to filing an application
                created by State action in violation of the Constitution or laws
                of the United States is removed, if the applicant was
                prevented from filing by such State action;

                (C) the date on which the constitutional right asserted was
                initially recognized by the Supreme Court, if the right has
                been newly recognized by the Supreme Court and made
                retroactively applicable to cases on collateral review; or

                (D) the date on which the factual predicate of the claim or
                claims presented could have been discovered through the
                exercise of due diligence.

       (2) The time during which a properly filed application for State post-
       conviction or other collateral review with respect to the pertinent judgment
       or claim is pending shall not be counted toward any period of limitation
       under this subsection.

28 U.S.C. § 2244(d).

       Review of the petition indicates that the date on which the judgment became final

is the applicable starting point for calculating timeliness. According to the petition, the

Indiana Supreme Court denied transfer on direct review on July 27, 2016. ECF 2-2 at 2.



                                               2
USDC IN/ND case 3:21-cv-00543-DRL-MGG document 4 filed 07/30/21 page 3 of 6


Therefore, his conviction became final for purposes of 28 U.S.C. § 2244(d)(1)(A) when the

time for petitioning the United States Supreme Court for a writ of certiorari expired on

October 25, 2016. See U.S. Sup. Ct. R. 13(1) (petition for writs of certiorari must filed within

90 days after entry of judgment); Jimenez v. Quarterman, 555 U.S. 113, 119 (2009) (when a

state prisoner does not petition the Supreme Court of the United States on direct appeal,

his conviction becomes final when the time for filing a petition expires). Two hundred

thirty-seven days later, on June 19, 2017, Mr. Roper initiated post-conviction proceedings,

and, on December 22, 2020, the Indiana Court of Appeals affirmed the decision of the

lower court and certified it as final on February 22, 2021, when Mr. Roper did not file a

timely petition to transfer to the Indiana Supreme Court. ECF 2-2 at 3; Roper v. State, 20A-

PC-156.1 Consequently, as of February 22, 2021, post-conviction proceedings were no

longer pending. Though Mr. Roper requested leave to file a late petition to transfer, the

Indiana Supreme Court denied this request and did not reopen the proceedings. ECF 2-2

at 5-6. The federal limitations period expired one hundred twenty-eight days after the

certification on June 30, 2021. Mr. Roper did not file the petition in this habeas case until

July 26, 2021. ECF 2. Because Mr. Roper filed the petition twenty-six days too late, the

court denies the petition as untimely.

       Review of the electronic docket for the state courts also indicates that Mr. Roper’s

claims are procedurally defaulted. To grant federal habeas relief, federal courts must




1In accordance with Fed. R. Evid. 201, the court takes judicial notice of the criminal proceedings
and post-conviction proceedings in the Allen Superior Court and the Indiana appellate courts,
electronically available at https://public.courts.in.gov/mycase/.


                                                3
USDC IN/ND case 3:21-cv-00543-DRL-MGG document 4 filed 07/30/21 page 4 of 6


ensure that the petitioner has exhausted all available remedies in State court. 28 U.S.C.

§ 2254(b)(1)(A); Lewis v. Sternes, 390 F.3d 1019, 1025 (7th Cir. 2004). As this circuit has

explained:

       Inherent in the habeas petitioner’s obligation to exhaust his state court
       remedies before seeking relief in habeas corpus, see 28 U.S.C. §
       2254(b)(1)(A), is the duty to fairly present his federal claims to the state
       courts . . . . Fair presentment in turn requires the petitioner to assert his
       federal claim through one complete round of state-court review, either on
       direct appeal of his conviction or in post-conviction proceedings. This
       means that the petitioner must raise the issue at each and every level in the
       state court system, including levels at which review is discretionary rather
       than mandatory.

Id. at 1025-26. Until exhaustion has occurred, federal habeas relief is not available. Id.

Further, “[a] petitioner’s failure to fairly present each habeas claim to the state’s appellate

and supreme court in a timely manner leads to a default of the claim, thus barring the

federal court from reviewing the claim’s merits.” Smith v. McKee, 598 F.3d 374, 382 (7th

Cir. 2010).

       Mr. Roper concedes that he did not present his habeas claims on direct appeal but

instead argued that his enhanced sentenced amounted to double jeopardy. ECF 2-2 at 2;

see also Roper v. State, 02A04-1601-CR-110; Roper v. State, 60 N.E.3d 1141 (Ind. App. 2016).

At the post-conviction review stage, the Indiana Court of Appeals determined that Mr.

Roper had waived his challenge to the lower court’s determination on the substantive

claims because he provided no meaningful analysis of these claims in violation of Ind. R.

App. 46(A)(8). Roper v. State, 163 N.E.3d 318 (Ind. App. 2020). Further, while the contents

of the petition to transfer are unknown, the Indiana Supreme Court rejected the petition




                                              4
USDC IN/ND case 3:21-cv-00543-DRL-MGG document 4 filed 07/30/21 page 5 of 6


to transfer as untimely. Roper v. State, 20A-PC-156. Therefore, Mr. Roper’s claims are

procedurally defaulted.

       Mr. Roper argues that the court should excuse the procedural default because the

state courts acted unreasonably. A habeas petitioner can overcome a procedural default

by showing both cause for failing to abide by state procedural rules and a resulting

prejudice from that failure. Wainwright v. Sykes, 433 U.S. 72, 90 (1977); Wrinkles v. Buss,

537 F.3d 804, 812 (7th Cir. 2008), cert. denied, 129 S. Ct. 2382 (2009). Cause sufficient to

excuse procedural default is defined as “some objective factor external to the defense”

which prevented a petitioner from pursuing his constitutional claim in state court.

Murray v. Carrier, 477 U.S. 478, 492 (1986). Mr. Roper does not explain why he believes

that the state courts acted unreasonably in relation to the fair presentation of his claims.

He also does not explain how the state courts could have caused him to omit his claims

on direct appeal; to omit analysis of his post-conviction claims before the Indiana Court

of Appeals; or to not file a timely petition to transfer to the Indiana Supreme Court on

post-conviction review. Consequently, the court dismisses the petition because Mr.

Roper’s claims are untimely and because they are procedurally defaulted and Mr. Roper

has not plausibly asserted cause-and-prejudice or any other exception that would excuse

procedural default.

       Pursuant to Section 2254 Habeas Corpus Rule 11, the court must consider whether

to grant or deny a certificate of appealability. To obtain a certificate of appealability when

a petition is dismissed on procedural grounds, the petitioner must show that reasonable

jurists would find it debatable (1) whether the court was correct in its procedural ruling


                                              5
USDC IN/ND case 3:21-cv-00543-DRL-MGG document 4 filed 07/30/21 page 6 of 6


and (2) whether the petition states a valid claim for denial of a constitutional right. Slack

v. McDaniel, 529 U.S. 473, 484 (2000). Here, there is no basis for finding that reasonable

jurists would debate the correctness of this procedural ruling or for encouraging Mr.

Roper to proceed further, and a certificate of appealability is denied.

       For these reasons, the court:

       (1) DISMISSES the habeas petition (ECF 2) because it is untimely and procedurally

defaulted;

       (2) DENIES Talon Roper a certificate of appealability pursuant to Section 2254

Habeas Corpus Rule 11; and

       (3) DIRECTS the clerk to close this case.

       SO ORDERED.

       July 30, 2021                               s/ Damon R. Leichty
                                                   Judge, United States District Court




                                             6
